OPINION OF THE COURT

Per Curiam.

Respondent was admitted to the Bar on December 17, 1934 in the First Judicial Department.
On February 27, 1978, he was found guilty of two counts of embezzlement from a credit union in violation of section 657 of title 18 of the United States Code. On July 14, 1978, the sentence for this crime was suspended, and respondent was placed on probation for two years.
The Federal felony for which respondent was convicted is *496substantially similar to the New York felony described in sections 155.05 (subds 1, 2, par [a]) and 155.35 of the Penal Law.
Accordingly, pursuant to subdivision 4 of section 90 of the Judiciary Law, respondent upon such conviction ceased to be an attorney and counselor at law in the State of New York. (Matter of Mitchell, 40 NY2d 153.)
The questions which arise under the decisions in Matter of Chu (42 NY2d 490) and Matter of Thies (45 NY2d 865) do not here apply. Respondent’s name should be stricken from the roll of attorneys and counselors at law.
Kupferman, J. P., Evans, Fein, Markewich and Sandler, JJ., concur.
Respondent’s name stricken from the roll of attorneys and counselors at law in the State of New York.